Citation Nr: 0728916	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-42 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arthritis of the 
toes, feet, ankles, knees, fingers, right wrist, elbows and 
shoulders.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, had active duty service 
from July 1966 to December 1969.  This matter is before the 
Board of Veterans Appeals (Board) on appeal from a rating 
decision in March 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO).

During the pendency of the appeal, the RO, in an August 2006 
rating decision, granted service connection for traumatic 
arthritis of the left wrist.  The Board notes that the 
veteran also was previously granted service connection for 
right shoulder shell fragment wound.  In June 2005 the 
veteran submitted an increased rating claim for post-
traumatic stress disorder and the Board hereby refers this 
matter to the RO for appropriate action.  

In July 2007 the veteran testified at a videoconference Board 
hearing.  

The issue of service connection for arthritis is being 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Hypertension was not documented during service; it is first 
clinically noted in the record in 1997, many years after 
separation from service, and; there is no competent medical 
evidence of a nexus between a post-service diagnosis of 
hypertension and an event, injury, or disease of service 
origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are as follows:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided VCAA notice by letter, dated in December 
2003.  As for content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and the provision for an effective 
date).  A letter was provided in a March 2006 explaining the 
degree of disability assignable and the general provision for 
the effective date of a claim, as required under Dingess at 
19 Vet. App. 473.

As VCAA notice came prior to the adjudication, the timing of 
the notice did comply with the requirement that the notice 
must precede the adjudication. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not contain a complaint, 
history, or finding attributable to hypertension.  The 
veteran's July 1966 enlistment examination shows a blood 
pressure reading of 128/86 and the December 1969 separation 
examination notes a reading of 130/84.  

After service, private medical records first document 
hypertension 1997.  During his July 2007 Board hearing, the 
veteran testified that he was told he had high blood pressure 
when he suffered a heart attack in 1994.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Continuous service for 90 days or more and the post-service 
development of a presumptive disease such as hypertension to 
a degree of 10 percent within one year from the date of 
termination of such service establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Analysis

Hypertension was not affirmatively shown to be present in 
service or within the first post-service year, thus service 
connection on the basis of continuity of symptomatology does 
not apply.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 
(b).

After service hypertension was first documented in 1997, many 
years after service, and there is no competent medical 
evidence of record that relates either hypertension, first 
diagnosed after service, to an injury, disease, or event of 
service origin.  38 C.F.R. § 3.303(d).

As for the veteran's statements, where, as here, the 
determinative issue involves a question of medical diagnosis 
or of medical causation, competent medical evidence is 
required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements do not constitute favorable medical evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, there is a preponderance of 
the evidence is against the claim and service connection for 
hypertension is not established. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.  


REMAND

The veteran during his July 2007 Board hearing testified that 
shortly after service he received treatment at the Waco VA 
medical facility in the 1970s and was told he had arthritis.  
As these records may be pertinent to the veteran's service 
connection claim for arthritis, they need to be obtained and 
associated with the claims folder.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the VA medical 
facility in Waco, TX and obtain the 
veteran's medical records from the 1970s 
to the present, to specifically include 
treatment records for arthritis.  

2.  After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


